Citation Nr: 1442102	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a skin disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a sinus disability.

4.  Entitlement to service connection for bilateral hearing loss, including as due to medications prescribed to treat service-connected osteoarthritis of the bilateral knees.

5.  Entitlement to service connection for tinnitus, including as due to medications prescribed to treat service-connected osteoarthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967 and from June 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the Veteran's request to reopen a claim of service connection for a sinus disability and also denied the Veteran's claims of service connection for gastroesophageal reflux disease (GERD) and for a sinus disability.  The Veteran disagreed with this decision in October 2007.  He perfected a timely appeal in April 2009 and requested a Central Office Board hearing.  

This matter also is on appeal from a December 2009 rating decision in which the RO denied the Veteran's claims of service connection for bilateral hearing loss and for tinnitus (which was adjudicated as a single service connection claim for bilateral hearing loss and tinnitus).  The Veteran disagreed with this decision in December 2010.  He perfected a timely appeal in December 2011.  

An RO hearing was held at the RO in Providence, Rhode Island, in May 2013.  A Central Office Board hearing was held in July 2014 before the undersigned Veterans Law Judge.  Copies of the hearing transcripts have been added to the record.

The issues of entitlement to service connection for bilateral hearing loss and for tinnitus, each including as due to medications prescribed to treat service-connected osteoarthritis of the bilateral knees, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Providence, Rhode Island).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In testimony on the record at his Board hearing on July 14, 2014, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal on the issues of entitlement to service connection for GERD and for a skin disability and whether new and material evidence has been received to reopen a claim of service connection for a sinus disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on the issues of entitlement to service connection for GERD and for a skin disability and whether new and material evidence has been received to reopen a claim of service connection for a sinus disability.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran testified at his July 2014 Board hearing that he wanted to withdraw his appeal on the issues of entitlement to service connection for GERD and for a skin disability and whether new and material evidence has been received to reopen a claim of service connection for a sinus disability.  See Board hearing transcript dated July 14, 2014, at pp. 3-4.  There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for GERD is dismissed.

Entitlement to service connection for a skin disability is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a sinus disability is dismissed.


REMAND

The Veteran also contends that he incurred bilateral hearing loss and tinnitus during active service.  He alternatively contends that medications prescribed to treat his service-connected osteoarthritis of the bilateral knees caused or contributed to his current bilateral hearing loss and tinnitus.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

A review of the claims file shows that, at the Veteran's VA audiology examination in October 2009, he reported a post-service occupational noise history of being a teacher for 6 years and community supervisor for 25 years.  It was noted that he denied any post-service occupational noise exposure.  The VA examiner diagnosed the Veteran as having both bilateral hearing loss and tinnitus.  This examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss was related to his post-service civilian noise history (occupational/recreational), "medication and treatment received and normal aging process."  This examiner also opined that the etiology of the Veteran's tinnitus was at least as likely as not associated with his current bilateral hearing loss "and longstanding use of pain medicine since 1967."  The foregoing opinion is internally inconsistent where the VA examiner recognized the Veteran's report of having no civilian noise history but yet opined that the Veteran's hearing loss was due in part to civilian noise history.  Therefore, the Board finds that an addendum opinion should be obtained.  The addendum opinion should also specifically address whether the Veteran's hearing loss is at least as likely as not due to prolonged use of pain medications.

Accordingly, the case is REMANDED for the following action:

1.  Return the October 8, 2009 VA audiology examination report to the examiner who provided the opinion (or another examiner if unavailable) for an addendum opinion.  The Veteran's claims file and a copy of this remand must be provided to this examiner for her review.  

(a) The examiner observed that the Veteran reported a post-service occupational noise history of being a teacher for 6 years and community supervisor for 25 years, but then found that the Veteran's etiology of hearing loss was at least likely as not due in part to "civilian noise [history] (occupational/recreational)."  This opinion is internally inconsistent where the examiner recognized the Veteran's report of no civilian noise history but yet opined that the hearing loss was due in part to civilian noise history.  Please provide another opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to military noise exposure.  In so opining, please also explain (i) the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage, and (ii) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  A complete rationale must be provided for the opinion expressed.

(b)  The examiner found that the Veteran's etiology of hearing loss was at least likely as not due to "civilian noise [history] (occupational/recreational), medication and treatment received and normal aging process."  This examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that longstanding use of pain medications prescribed to treat the Veteran's service-connected osteoarthritis of the bilateral knees (i) caused or (ii) aggravated (permanently worsened) his bilateral hearing loss.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the medications, if possible.  A complete rationale must be provided for the opinion expressed.
 
(c) This examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus is due to hearing loss and/or longstanding use of pain medications prescribed to treat the Veteran's service-connected osteoarthritis of the bilateral knees (i) caused or (ii) aggravated (permanently worsened) his tinnitus.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the medications, if possible.  A complete rationale must be provided for the opinion expressed.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


